COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Willis and Overton
Argued at Norfolk, Virginia


TERRY S. BARKSDALE
                                         MEMORANDUM OPINION * BY
v.          Record No. 1074-95-1        JUDGE NELSON T. OVERTON
                                             JUNE 11, 1996
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                         John E. Clarkson, Judge
            Timothy P. Sceviour (Abrons, Fasanaro &
            Sceviour, on brief), for appellant.

            Marla Graff Decker, Assistant Attorney
            General (James S. Gilmore, III, Attorney
            General, on brief), for appellee.


     Terry S. Barksdale was convicted by a jury of attempted

robbery in violation of Code § 18.2-58, use of a firearm in the

commission of a felony in violation of Code § 18.2-53.1, and

unlawful wounding in violation of Code § 18.2-51.      He argues on

appeal that the evidence is insufficient to support the

convictions.

     Upon review of the record, construing the evidence in the

light most favorable to the Commonwealth and granting to it all

reasonable inferences fairly deducible therefrom, we cannot say

that the decision below was plainly wrong or unsupported by the

evidence.

     Accordingly, the convictions are affirmed.

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
        Affirmed.




- 2 -